DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 2/11/2021 have been entered.  Claims 1-20 are pending.  

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 9: “when at the least one” should be changed to --when the at least one--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The rate.  The application as filed does not contain a written description of selecting a pose for a lowest transfer rate and thus this is new matter not supported by the application as filed.  It is suggested that both occurrences of “transfer rate” in each of claims 7 and 19 be amended to --transfer time-- as supported by the claims as originally filed and paragraphs [0147 and 0194] of the specification as filed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (US Publication No. 2020/0269429) in view of Patil (US Publication No. 2018/0032225).
	Chavez teaches:
Re claim 1.  A method for operating a transport robot, the method comprising: 

identifying a target package based on the image data (paragraph [0040]); 
determining a grasp set representative of grip poses relative to the target package (determine grasp strategy 504, Figure 5); 
identifying a set of grip poses within the grasp set that overlap a second package (paragraphs [0090-0096]).

Chavez fails to specifically teach: (re claim 1) deriving a combined movement control parameter for simultaneously manipulating the target package and the second package; 
determining a release sequence for placing the target package and the second package at respective target locations; 
selecting a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence, wherein the simultaneous grasp pose represents a pose of a multi-gripper assembly of the transport robot for simultaneously grasping and transferring the target package and the second package; 
deriving a motion plan based on the simultaneous grasp pose, the motion plan for simultaneously maneuvering the multi-gripper assembly to transfer the target package and the second package to the respective target locations; and 
implementing the motion plan for operating the transport robot to simultaneously grasp and transfer the target package and the second package.

Patil teaches, at 218, Figure 2; and Figure 4, moving a robot in accordance with multiple articles to be picked by multiple zones of a vacuum end-effector.  The robot moves the plural articles to corresponding place positions for each article in a predetermined sequence.  This allows the vacuum end-effector to properly actuate each zone for the picked articles, and each picked article to be properly placed.  

In view of Patil’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Chavez, (re claim 1) deriving a combined movement control parameter for simultaneously manipulating the target package and the second package; determining a release sequence for placing the target package and the second package at respective target locations; selecting a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence, wherein the simultaneous grasp pose represents a pose of a multi-gripper assembly of the transport robot for simultaneously grasping and transferring the target package and the second package; deriving a motion plan based on the simultaneous grasp pose, the motion plan for simultaneously maneuvering the multi-gripper assembly to transfer the target package and the second package to the respective target locations; and implementing the motion plan for operating the transport robot to simultaneously grasp and transfer the target package and the second package; since Patil teaches moving a robot in accordance with multiple articles to be picked by multiple zones of a vacuum end-effector.  The robot moves the plural articles to corresponding place positions for each 

Chavez further teaches:
Re claim 4.  Wherein the combined movement control parameter represents a speed setting for the transport robot and/or the multi-gripper assembly for maneuvering the target package and the second package simultaneously (paragraph [0065]: commanding relative speeds).

Re claim 5.   Wherein the combined movement control parameter represents vacuum settings for controlling a first set of suction elements and a second set of suction elements in the multi-gripper assembly to grasp the target package and the second package, respectively (paragraph [0086]).

Re claim 6.  Wherein selecting the simultaneous grasp pose includes selecting the simultaneous grasp pose that maximizes an efficiency measure-72- 149177569.1associated with transferring a set of packages that includes the target package and the second package (1006, Figure 10; and paragraphs [0097-0099]).

Re claim 7.  Further comprising: 
identifying the set of packages based on the image data, wherein the set of packages represents objects that are both exposed to an imaging device associated 
based at least partially on the grasp set, determining pose combinations that each represent a unique set of grip poses for grasping and transferring the objects in the set of packages (504, Figure 5; and paragraphs [0090-0096]); 
estimating a total transfer rate for each of the pose combinations based on associated movement control parameters (paragraphs [0097-0099]); and 
wherein: 
the simultaneous grasp pose is selected based on selecting one of the pose combinations having a lowest instance of the total transfer rate (1006, Figure 10; and paragraphs [0097-0099]).

Re claim 8.  Wherein the set of packages represents packages that form a top layer of a package stack (paragraphs [0067 and 0113]).

Re claim 16.  A system configured to control operation of a transport robot, the system comprising: 
a communication circuit configured to communicate data, commands, and/or settings with a set of sensors and the transport robot (communication interface 202, Figure 2), wherein the communication circuit is configured to: -75- 
149177569.1receive image data depicting packages, including a target package and a second package, at a start location (use image sensors 702, Figure 7; and paragraph [0040]), and 

at least one processor coupled to the communication circuit and configured to (robot control module 208, Figure 2; and paragraph [0025]): 
identify the target package based on the image data (paragraph [0040]); 
determine a grasp set representative of grip poses relative to the target package (determine grasp strategy 504, Figure 5); 
identify a set of grip poses within the grasp set that overlap the second package (paragraphs [0090-0096]).

Chavez fails to specifically teach: (re claim 16) 
derive a combined movement control parameter for simultaneously manipulating the target package and the second package; 
determine a release sequence for placing the target package and the second package at respective target locations; 
select a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence, wherein the simultaneous grasp pose represents a pose of a multi-gripper assembly for simultaneously grasping and transferring the target package and the second package; and 


Patil teaches, at 218, Figure 2; and Figure 4, moving a robot in accordance with multiple articles to be picked by multiple zones of a vacuum end-effector.  The robot moves the plural articles to corresponding place positions for each article in a predetermined sequence.  This allows the vacuum end-effector to properly actuate each zone for the picked articles, and each picked article to be properly placed.  

In view of Patil’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Chavez, (re claim 16) derive a combined movement control parameter for simultaneously manipulating the target package and the second package; determine a release sequence for placing the target package and the second package at respective target locations; select a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence, wherein the simultaneous grasp pose represents a pose of a multi-gripper assembly for simultaneously grasping and transferring the target package and the second package; and derive the motion plan based on the simultaneous grasp pose, the motion plan for maneuvering the multi-gripper assembly to simultaneously transfer the target package and the second package to the respective target locations; since Patil teaches moving a robot in accordance with multiple articles to be picked by multiple zones of a vacuum 

Chavez further teaches: 
Re claim 17.  Wherein the processor is configured to derive the motion plan for operating a first set of suction elements of the multi-gripper assembly and a second set of suction elements of the multi-gripper assembly, wherein the first set is -76- 149177569.1configured to grasp the target package and the second set is configured to grasp the second package (paragraphs [0061 and 0086].

Re claim 18.  A tangible, non-transitory computer-readable medium having processor instructions stored thereon that, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: 
receiving image data depicting packages at a start location, wherein the image data is for analyzing simultaneous grasp of two or more of the packages (use image sensors 702, Figure 7; and paragraph [0040]); 
identifying a target package based on the image data (paragraph [0040]); 
determining a grasp set representative of grip poses relative to the target package (determine grasp strategy 504, Figure 5); 
identifying a set of grip poses within the grasp set that overlap a second package (paragraphs [0090-0096]).

Chavez fails to specifically teach: (re claim 18)  
deriving a combined movement control parameter for simultaneously manipulating the target package and the second package; 
determining a release sequence for placing the target package and the second package at respective target locations; 
selecting a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence, wherein the simultaneous grasp pose represents a pose of a multi-gripper assembly for simultaneously grasping and transferring the target package and the second package; 
deriving a motion plan based on the simultaneous grasp pose, the motion plan for simultaneously maneuvering the multi-gripper assembly to transfer the target package and the second package to the respective target locations; and 
implementing the motion plan for operating a transport robot to simultaneously grasp and transfer the target package and the second package.

Patil teaches, at 218, Figure 2; and Figure 4, moving a robot in accordance with multiple articles to be picked by multiple zones of a vacuum end-effector.  The robot moves the plural articles to corresponding place positions for each article in a predetermined sequence.  This allows the vacuum end-effector to properly actuate each zone for the picked articles, and each picked article to be properly placed.  

(re claim 18) deriving a combined movement control parameter for simultaneously manipulating the target package and the second package; determining a release sequence for placing the target package and the second package at respective target locations; selecting a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence, wherein the simultaneous grasp pose represents a pose of a multi-gripper assembly for simultaneously grasping and transferring the target package and the second package; deriving a motion plan based on the simultaneous grasp pose, the motion plan for simultaneously maneuvering the multi-gripper assembly to transfer the target package and the second package to the respective target locations; and implementing the motion plan for operating a transport robot to simultaneously grasp and transfer the target package and the second package; since Patil teaches moving a robot in accordance with multiple articles to be picked by multiple zones of a vacuum end-effector.  The robot moves the plural articles to corresponding place positions for each article in a predetermined sequence.  This allows the vacuum end-effector to properly actuate each zone for the picked articles, and each picked article to be properly placed.  

Chavez further teaches:
Re claim 19.  Wherein the method further comprises: 
identifying a set of packages based on the image data, wherein the set of packages includes the target package and the second package, wherein the set 
based at least partially on the grasp set, determining pose combinations that each represent a unique set of grip poses for grasping and transferring the objects in the set of packages (504, Figure 5; and paragraphs [0090-0096]); 
estimating a total transfer rate for each of the pose combinations based on associated movement control parameters (paragraphs [0097-0099]); and 
wherein: 
the simultaneous grasp pose is selected based on selecting one of the pose combinations having a lowest instance of the total transfer rate (1006, Figure 10; and paragraphs [0097-0099]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (US Publication No. 2020/0269429) as modified by Patil (US Publication No. 2018/0032225) as applied to claim 1 above, and further in view of Henry (WO 2017/093683).
The teachings of Chavez as modified by Patil have been discussed above.  Chavez fails to specifically teach: (re claim 2) wherein the grasp set is a set of notified poses, wherein each notified pose is for aligning a boundary of the multi-gripper assembly with a peripheral edge of the target package.
Henry teaches, at the second paragraph under “Detailed Forward Disclosure of Invention”, such vision based gripping systems preferably grip workpieces along parallel 
In view of Henry’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Chavez, (re claim 2) wherein the grasp set is a set of notified poses, wherein each notified pose is for aligning a boundary of the multi-gripper assembly with a peripheral edge of the target package; since Henry teaches such vision based gripping systems preferably grip workpieces along parallel surfaces that are compatible with the kinematic characteristics of the clamp used to grip the workpieces.  This section of Henry also teaches suction grippers are operable against continuous, substantially flat surfaces.

Allowable Subject Matter
Claims 3, 9-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 22-23, filed 2/11/2021, with respect to the objections to claims 18 and 20, and the 35 U.S.C. § 112 rejection of claim 3 have been fully considered and are persuasive.  The objections to claims 18 and 20, and the 35 U.S.C. § 112 rejection of claim 3 have been withdrawn. 
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
Applicant indicates, at page 22, claims 7, 14, and 19 have been amended to overcome the objections to these claims.  However claims 7 and 19 were amended in a manner which constitutes new matter as reflected in the above 35 U.S.C. § 112 rejection of these claims; and claim 14 was amended to place --at-- in a grammatically incorrect location.  
Applicant argues, on pages 23-24, with respect to the 35 U.S.C. § 103 rejection of independent claims 1, 16, and 18, “the Office Action failed to establish a prima facie case for the 103 rejection by failing to provide an explanation for the applicability of Patil to the facts of the case at hand as required by MPEP 2144.”  However, the Office Action indicated the teachings of Patil “allows the vacuum end-effector to properly actuate each zone for the picked articles, and each picked article to be properly placed.”  Providing guidance for properly placing articles picked by a gripper is an integral part of such pick and place systems, and one of ordinary skill in the art would see an advantage in purposely actuating each zone of a vacuum gripper to properly pick up each article, as well as placing each picked article in the desired location, as taught by Patil.    
Applicant argues, on page 24, with respect to the 35 U.S.C. § 103 rejection of independent claims 1, 16, and 18:
Notwithstanding the lack of prima facie case, claim 1 is patentable over the combination of Chavez and Patil because these references fail to disclose or suggest each and every feature of claim 1 including, inter alia, "selecting a simultaneous grasp pose from the grasp set based on the combined movement control parameter and the release sequence." The Office Action admits that Chavez fails to disclose this claimed feature. (Office Action, p. 5.) human operator to provide "patterns indicative of sequence or manner in which various items ... are to be positioned on pallets." (Patil, paragraph [0025].) As such, Patil's system would not select any grasp pose based on any processing results but merely receive operator inputs (i.e., as defined in a user-customized pattern) for a pick position through the HMI. (Patil, paragraph [0040] and FIG. 4 block 408.)

However, Patil teaches, at 410, Figure 4 actuating selected ones of the independently controllable zones of the end effector to engage the more than one article.  The more than one article is determined at step 402 of Figure 4, in which a controller accesses pick and place sequences of robotic control operations for multidrop of one or more articles by the robotic arm.  That is, a pick and place sequence is determined for particular articles, which then causes the system to select which controllable vacuum zones to actuate to pick up the plural articles.  
	Additionally, while claim 1 does not require selecting any grasp pose based on any processing results as argued, Patel does teach, at paragraph [0041], the method of Figure 4 may be embodied in an automated controller.  

Applicant argues, on page 24, with respect to the 35 U.S.C. § 103 rejection of independent claims 1, 16, and 18:
Applicant respectfully submits that the combination of Chavez and Patil fail to disclose or teach at least "deriving a combined movement control parameter ... determining a release sequence ..." of claim 1 for similar reasons. For example, the Office Action acknowledges that Chavez fails to disclose these claimed features. Given the operator-provided sequence, it would be unnecessary for Patil's system to separately determine the claimed release sequence. Also, Patil discloses controlling speeds and movements specifically based on locations (i.e., independent of the number of packages being simultaneously moved/grasped). (See Patil, paragraphs [0066]-[0082].) Accordingly, for at least the foregoing reasons, the combination of Chavez and Patil fails to disclose or suggest all of 

However, the abstract and step 218, Figure 2 of Patil teach the system, upon receiving input indicating the separate placement positions of first and second articles, converts the inputs into a place sequence of robotic control operations to perform a multidrop of the articles.  That is, the user of Patil only designates the location an article is to be placed, but the system determines the movement control for moving the articles as well as the place sequence dictating the order in which the articles are placed.  Step 402, Figure 4 then accesses this pick and place sequence determined by the controller system in Figure 2 to automatically manipulate two articles through their environment without a human providing the movement path or the release sequence.  It should be noted that the primary reference, Chavez, also teaches automatically determining the strategies to grasp/move/place items at least at step 306, Figure 3; 410, Figure 4.  

Applicant argues the further claims are allowable for the reasons discussed above.  These arguments have been discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SPENCER D PATTON/Primary Examiner, Art Unit 3664